     Case: 1:19-cv-06605 Document #: 107 Filed: 01/18/21 Page 1 of 6 PageID #:927
                                                                              LAV/NTV LIB.19217


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


JOHN SHERWOOD and TOMASZ STACHA,

                      Plaintiffs,                 Court No. 19-cv-06605
v.
                                                  Honorable Harry D.
CITY OF CHICAGO, a Municipal Corporation,         Leinenweber
VILLAGE OF OAK                                    Magistrate Judge Susan E.
PARK, a Municipal Corporation, HAK SA,            Cox
INC., d/b/a MOSPHERE,
JEFFREY RODRIGUEZ, GIOVANNI
RODRIGUEZ, ERIC ELKINS, and DWAYNE
JONES,

                      Defendants.

 DWAYNE JONES’ MOTION FOR ENTRY OF AN AGREED ORDER ON GIOVANNI
  RODRGIUEZ’S COUNTERCLAIM FOR CONTRIBUTION AND FOR LEAVE TO
               FILE A RESPONSIVE PLEADING THERETO

       NOW COMES Defendant, DWAYNE JONES, by his attorneys Lori A. Vanderlaan and

Nathan T. Vanderlaan of the law firm of BEST, VANDERLAAN & HARRINGTON, and for his

Motion for Entry of an Agreed Order on Defendant, GIOVANNI RODRIGUEZ’S Counterclaim

for Contribution and for Leave for DWAYNE JONES to File a Responsive Pleading to

GIOVANNI RODRIGUEZ’S Counterclaim for Contribution, states as follows:

       1.     On or about November 6, 2020, Giovanni Rodriguez filed a Counterclaim for

Contribution against Dwayne Jones and Eric Elkins, which is attached hereto as “Exhibit A”.

       2.     The allegations of Giovanni Rodriguez’s Counterclaim for Contribution are

essentially identical to the allegations of the Counterclaim for Contribution filed by Defendant,

JEFFREY RODRIGUEZ, on December 4, 2018 against Dwayne Jones and Erik Elkins, a copy
    Case: 1:19-cv-06605 Document #: 107 Filed: 01/18/21 Page 2 of 6 PageID #:928




of which is attached as “Exhibit B” (exhibits thereto are omitted so as not to unduly burden the

Court with exhibits).

        3.      While this lawsuit was pending in the Law Division of the Circuit Court of Cook

County, Dwayne Jones brought a Motion to Dismiss Jeffrey Rodriguez’s Counterclaim for

Contribution against him on the basis that said pleading improperly sought contribution for

intentional tort liability. See Ziarko v. Soo Line R. Co., 161 Ill.2d 267, 280 (1994) (no

contribution in Illinois for liability arising out of intentional tort).

        4.      On August 2, 2019, Judge John P. Callaghan granted Dwayne Jones Motion to

Dismiss the Counterclaim of Jeffrey Rodriguez. However, Jeffrey Rodriguez’s Counterclaim for

Contribution was permitted to stand subject to the August 2, 2019 Order ruling that Jeffrey

Rodriguez’s Counterclaim for Contribution is limited to seeking contribution arising from

negligence only, and barring Jeffrey Rodriguez’s Counterclaim for Contribution from seeking

contribution for liability arising from intentional tort. See August 2, 2019 Order, attached as

“Exhibit C”.

        5.      Rather than moving to dismiss Giovanni Rodriguez’s Counterclaim, counsel for

Dwayne Jones, Eric Elkins, and Giovanni Rodriguez met and conferred, through which

agreement was reached to enter an agreed order limiting the claims for contribution raised in

Giovanni Rodriguez’s Counterclaim to seeking contribution for liability arising from negligence

only, and barring Giovanni Rodriguez’s Counterclaim for Contribution from seeking

contribution for liability arising from intentional tort. The Agreed Order agreed to by counsel for

Dwayne Jones, Eric Elkins, and Giovanni Rodriguez is attached herewith as “Exhibit D”.

        6.      Through these discussions, Counsel for Giovanni Rodriguez also agreed to

provide Dwayne Jones an extension of time to file his responsive pleading to Giovanni




                                                     2
   Case: 1:19-cv-06605 Document #: 107 Filed: 01/18/21 Page 3 of 6 PageID #:929




Rodriguez’s Counterclaim while the parties worked to reach agreement on the language of the

Agreed Order attached herewith as Ex. D. On the assumption this Court would be in agreement

with entering the Agreed Order (Ex. D.), the parties also reached agreement that Dwayne Jones

would have an extension of time and leave to file his Answer and Affirmative Defenses to

Giovanni Rodriguez’s Counterclaim for Contribution on or before January 28, 2021. Such relief

is also included in the Agreed Order.

       7.      In light of the foregoing and the agreements of the parties as discussed herein,

Dwayne Jones respectfully asks this Honorable Court to enter the Agreed Order attached as

Exhibit D to this Motion.

       WHEREFORE, Defendant, DWAYNE JONES, prays this Court enter the Agreed Order

attached to this Motion as Exhibit D, limiting the claims for contribution asserted by Giovanni

Rodriguez in his Counterclaim for Contribution to seeking contribution for liability arising from

negligence only, and barring Giovanni Rodriguez’s Counterclaim from seeking contribution for

liability arising from intentional tort, and further providing Defendant, DWAYNE JONES, an

extension of time and leave to file his Answer and Affirmative Defenses to Giovanni

Rodriguez’s Counterclaim on or before January 28, 2021.

                                            Respectfully submitted,
                                            DWAYNE JONES


                                            By: ______________________________________
                                                         One of his attorneys
Lori A. Vanderlaan
Nathan T Vanderlaan
Best, Vanderlaan & Harrington
25 E. Washington St., Suite 800
Chicago, IL 60602
(312) 819-1100
(312) 819-8062 (Fax)
Per Supreme Court Rule 11, E-Service is accepted only at: eservice@bestfirm.com



                                               3
   Case: 1:19-cv-06605 Document #: 107 Filed: 01/18/21 Page 4 of 6 PageID #:930




Firm No. 37240




                                CERTIFICATE OF SERVICE

        I, the undersigned, state that I caused copies of the foregoing to be served, with
enclosures referred to thereon, if any, by Email to the attorney(s) of record at the address(es)
and/or facsimile number(s) of record from 25 E. Washington St., Suite 800, Chicago, IL prior to
5:00 p.m. on January 18, 2021.


                                            __________________________________________




                                                4
      Case: 1:19-cv-06605 Document #: 107 Filed: 01/18/21 Page 5 of 6 PageID #:931




Re:     Sherwood, et al. v. Jones, et al.
        Court No.:    18 L 10633
        BVH File:     LIB.19217

                                  ATTORNEY SERVICE LIST

Jerrica Feller
Caputo & Popovic, P.C.
739 S. Western Ave., Ste. 1
Chicago, IL 60612
(312) 300-3800
jfeller@caputolawfirm.com
Attorney for Defendant
Giovanni Rodriguez

Nicholas A. Caputo
Caputo & Popovic, P.C.
739 S. Western Avenue
Suite 1
Chicago, IL 60612
(312) 300-3800/(888) 463-5405 (F)
Attorney for Defendant
Giovanni Rodriguez

Timothy J. Cavanagh, Esq.
Cavanagh Law Group
ceb@CavanaghLawGroup.com
161 N. Clark St.
Suite 2070
Chicago, IL 60601
(312) 425-1900/(312) 425-1904 (F)
Attorney for Plaintiffs
John Sherwood and Tomasz Stacha

Kelly Cronin
Sanchez Daniels & Hoffman LLP
333 W. Wacker, #500
Chicago, IL 60606
(312) 641-1555
Attorney for Defendant
Eric Elkins

Thomas A. Gamache
Leahy, Eisenberg & Fraenkel, Ltd.
33 W. Monroe Street
Suite 1100
   Case: 1:19-cv-06605 Document #: 107 Filed: 01/18/21 Page 6 of 6 PageID #:932




Chicago, IL 60603
(312) 368-4554/(312) 368-4562 (F)
Attorney for Defendant
Hak Sa, Inc. d/b/a @Mosphere

John S. Huntley, Esq.
Sanchez, Daniels & Hoffman LLP
333 West Wacker Drive, Suite 500
Chicago, IL 60606
(312) 641-1555/(312) 641-3004 (F)
Attorney for Defendant
Eric Elkins

Daniel J. Offenbach
Leahy, Eisenberg & Fraenkel, Ltd.
33 W. Monroe Street
Suite 1100
Chicago, IL 60603
(312) 368-4554/(312) 368-4562 (F)
Attorney for Defendant
Hak Sa, Inc. d/b/a @Mosphere

Charles J. Prochaska
SmithAmundsen LLC
150 N. Michigan Ave., #3300
Chicago, IL 60601
(312) 894-3359
Attorney for Defendant
Jeffrey Rodriguez

Michael J. Sorich
Cavanagh Law Group
mjs@cavanaghlawgroup.com;clerk@CavanaghLawGroup.com
161 N. Clark St., Suite 2070
Chicago, IL 60601
(312) 425-1900
Attorney for Plaintiff
Tomasz Stacha




                                        6
